Title: To Thomas Jefferson from William Short, 6 June 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June 6. 1791.

I received a few days ago by Mons. Terrasson your letter of March. 8. together with the papers it inclosed.—The report on the fisheries has been lent to a member of the committee of finance, who not understanding English himself told me he purposed having it translated for the use of the committee. I was pleased with this as a pamphlet which I had published on the affair of tobacco whilst I  was in Holland cost so dear as to make me averse to such things in future.—Your letter to the President of national assembly was well received. It was brought forward as well as an address from the legislature of Pennsylvania which had arrived by the way of London, by the diplomatic committee, on whose report, as you will see by the journals and will learn by M. de Ternant, the King is requested to form a new treaty of commerce with the U.S. The moment was exceedingly favorable for your letter and the address of Pennsylvania as the assembly was still sore under the scourges received the day before from a letter of the Abbe Raynal read to them by their permission because they were not acquainted with its contents.
I cannot know what will be the disposition of the U.S. with respect to this treaty, and I see a considerable difficulty in the business on account of their islands. The assembly having desired the King however to negotiate it is an advantage as it will render the ministry more bold in meeting that question on proper ground. M. de Montmorin has certainly much more liberal ideas respecting it and would be disposed to treat it with more freedom than the assembly, where the influence of the merchants, is manifest in all matters of commerce. I think you will find Ternant well disposed also, at least as far as I can judge from his conversation and assurances.—It will be proper to examine perhaps whether the U.S. would find it for their interest to render all rights common between American and French citizens (the islands included) in both countries; if so this is certainly the proper time to propose it and thus reduce the treaty to one simple article, and give a great example which if followed by other nations would abolish at once three fourths of the causes of war.—Such a proposition would be more likely to be adopted under present circumstances than any which present themselves to me as probable for some time to come. I should think it impolitic for the U.S. to clog themselves with a number of articles in a treaty of commerce and particularly with this country at this time. At any rate it seems to me that an admission into the islands on a tolerably free footing should be a sine qua non, and I cannot help believing they will refuse this unless it is ushered in by some new and leading system, such as mentioned above, which would find strong supporters here among all the economists.
Mr. McHenry’s papers were received and attention shall be paid to them in the manner you desire. They were sent to his agent with this information and M. de la fayette says he will lend his aid also.
I received also by M. Terrasson your letters of March 12. 15. and 19. You will be as much mortified no doubt as I have been, at  the copy of your letter to Mr. Carmichael and the papers alluded to therein, as stated in your letter of March 12. having not come to my hands. Those alone which relate to the case of Ste. Marie came inclosed. I immediately however communicated the matter agreeably to your desire to M. de la fayette, whom I found perfectly in the dispositions which might have been expected. His zeal in favor of the liberty and independence of the Floridas would have carried him beyond what I consider as our interest, since his wish was that the U.S. without stopping for negotiation should proceed at once to wrest them from Spain and incorporate them in the union. I stated to him the embarassing position in which that would place France and brought him easily to adopt a more moderate plan.—He persisted however in treating as chimerical any idea that this or any future National assembly would ever consent to undertake a war to reduce the Floridas to Spanish dominion or against us for endeavouring to withdraw them from it. He thinks that he alone whether in or out of such assembly would unquestionably be able to prevent them from it. It would not have been well to have shewn apprehensions of the contrary, and I am persuaded in such an extremity the first impulsion of the assembly would be in favor of the liberty and independence of the Floridas. Yet it is impossible to say how far this might be changed by maturer reflexion, when they would find themselves under the necessity of acting in a contrary direction or risking the loss of their alliance with Spain, and therefore the U.S. should not lose sight of such an embarassment, although I still think it more than probable they would not take an active part. I speak of them in a future and more settled condition than the present, for at this moment it may be considered I think as certain that either the novelty of the enthusiasm for liberty, or the situation of their affairs at home, or their apprehensions from abroad would prevent their acting in a case of this kind.
After having ascertained the dispositions of M. de la fayette I asked a rendezvous with M. de Montmorin and laid open to him with the confidence he deserves the present position of this affair. He entered fully of himself into the situation of the U.S. and the impossibility of their restraining the western inhabitants or abandoning them. He told me he had long foreseen that this would happen, that when at Madrid he had pressed that court to remove the difficulty by an amicable arrangement taken then, as the moment was more favorable for their interests than any which could be contemplated in future, that they rejected all idea of an arrangement in such a manner at that time as to leave him no hopes that they  would listen to it at present, that he was confirmed in this opinion by his knowledge of the mode of thinking of that court, that the influence of France would at all times have been ineffectual against their prejudices in matters of this kind, but at present would be entirely vain, he feared, as the Spanish cabinet would necessarily consider any terms proposed by them, as dictated by their partiality in favor of the U.S. on account of the new system which has taken place in France.—Still he assured me, and in this I am persuaded of his sincerity, of his disposition to use every effort for having this difficulty removed agreeably to the desire of the U.S. He added that the navigation of the Mississipi was a matter of necessity to the U.S. and that it was always useless to struggle against necessity.—He seemed concerned when I shewed him the danger there was that the western inhabitants might descend the Mississipi without waiting for the event of negotiation, not because he considered there was anything to be hoped from negotiation, but as he said, because in that case we should be considered as the agressors. I observed to him that the seizure of Ste. Marie’s goods within the limits of the U.S. and carrying off forcibly those in whose charge they were, was such a violation of the territory of the U.S. and of their rights as would naturally be considered as the first aggression. To this he did not reply directly but he shewed no disposition to deny it.—He considered also the invitation held out by the Spanish government, to strangers, even protestants, to come and settle on their side of the Mississipi as plainly indicative of designs that the U.S. could not wait the execution of.
Finally he desired I would write to him on the subject, that he might send my letter to Madrid, and instruct the French Resident thereon. He told me he would direct him particularly to support Mr. Carmichael in the representations he should make to that court. In consequence of this I wrote him the letter, of which I inclose you a copy, and delivered it to him myself with a desire that he would read it, and if he should find anything that he wished to be changed, that he would say so in order to such alterations being made as should be found proper. For this purpose I wrote it in French, we read over the letter together and spoke on the several articles as we went along. He told me he saw nothing that he wished to be altered, that he would forward it and give instructions for supporting the claims therein stated.—I think on reading the letter, Sir, you will find that the Minister promises to go as far as my No. 46. gave hopes of, and that I have no reason to repent having communicated the ideas therein contained.

M. de Montmorin told me also he would speak of this matter to the Spanish Ambassador here, whom he considered as more likely to be disposed to listen to reason on this subject than M. de Florida Blanca. He said however he was sure they would not agree to have the subject treated here, as you seem to desire. He added also that even if the Spanish Ambassador should be convinced, he did not think it would be anything gained, as it did not appear to him, that he had influence at court. I had supposed the contrary, but I rely more on M. de Montmorin’s opinion than that which I had taken up.
There was one circumstance in the course of our conversation, after he had read my letter which I cannot pass unnoticed, although he said he mentioned it to me in confidence and not at all in his ministerial capacity. It was that he thought the best thing to be done was, for Congress to let the western inhabitants act for themselves, in going down the Mississipi and taking New Orleans, without undertaking to support them or legitimate the act.
On the whole it seems to me: 1. That at present this country is in a disposition of mind which would certainly prevent their interfering actively against the U.S. on this question. 2. That in future when their own affairs shall be settled and their government in force, although they would in the first moment be in our favor also, and although it is probable they would continue to refuse acting offensively in such a cause, yet it will be less certain than at present, as they will then also be more cool in listening to the dictates of their political and commercial interests dependent on the alliance with Spain. 3. That the present ministry is better disposed towards the U.S. with respect to this question, than any future one will probably be. 4. That there is no doubt they will use their influence by negotiation to obtain for the U.S. the navigation of the Mississipi on the footing they desire, or if that cannot be done, by a free port established at N. Orleans or in its neighborhood.
It may not be amiss to mention at present that the Marquis de la fayette can no longer be considered as having the same influence as when I wrote you my No. 46. This decline has come from that progression in human affairs which allows nothing to be long at a stand, and from his having too much virtue and patriotism to allow himself to make use of improper means for extending and rivetting his power and influence. The sentiments of M. de Montmorin on this subject may therefore be considered as spontaneous, and consequently more conformable to the wishes of the U.S.—I hope I shall continue to receive your instructions regularly on this important business, and particularly that the copy of your letter to Mr.  Carmichael and papers it refers to, as mentioned in your letter of March 12. will be sent. If I could have shewn them to M. de Montmorin as was your intention, it would certainly have been a mark of confidence that would have been agreeable.
The medal which you desire to be made for M. de Moutier shall be executed as soon as I can have the coins finished. You will no doubt be much astonished at this delay, but the Engraver has been so devoted to the affair of their money which is contending for by all the artists that it has been impossible to get him to finish the work he had undertaken for the U.S. and which was nearly completed last fall. This delay cannot last much longer and he assures me he will shorten it as much as possible. He is to write me a letter that I may send it to M. de la Luzerne and shew him that the delay does not proceed from me. I don’t know by what opportunity to send you the dies. There is no other than that by the public carriages to Havre, and at present they would be stopped and examined by several of the municipalities who would take them, from their weight to be specie, to be exported, which they do not allow notwithstanding the decrees of the assembly.
I received with your letter of March 15. the report of the committee inclosed. It has been inserted in a gazette here. I do not think it would be proper to have it printed apart and circulated, as it would be at once known from whence it came. The gazette which inserted it and which you will receive committed some errors, but their correction is not essential at this moment as it is certain the national assembly will not again resume the subject.
You will learn from M. de Ternant the efforts that have been made to induce the assembly to change their decrees 1. As to the difference made between French and American vessels importing tobacco. 2. As to the augmented duty of 6 ₶ per quintal on American oils. 3. As to the abolition of the sales of American vessels in the French ports. M. de Ternant has been active and used his utmost efforts. There were various interests opposed to the changes desired, and finally several of the committees assembled to take into consideration my letter to M. de Montmorin and the alterations proposed by M. de Ternant, after discussing the subject fully with him and with M. de la fayette, determined it would be unsafe to propose the alterations to the assembly at present as they feared they would be rejected. It was agreed among them, at the instigation particularly of M. de la fayette to palliate this by something agreeable for the U.S. in protestations of a desire to become more united &c. In this disposition your letter arrived, and on it the report mentioned above was adopted.

You say that the President was authorized to employ workmen for the mint, but you add nothing respecting Drost. I sent you from Mr. Grand his proposals last year. Among the papers which I forward to the Secretary of the Treasury you will find observations by Dupré, in which Drost’s mode is objected to, and Dupré tells me he is convinced it cannot answer for striking money although proper for medals when few only are wanted.—Drost has been here and on the list of the artists in competition for the new coinage projected. Dupré’s devices have received the preference; and they are now delivered to the artists to be engraved in competition. It is probable also I think that Dupré will be preferred for this part of the business.
You will receive by M. de Ternant the journals of the assembly and gazettes to the present day. I have added to those you generally receive, the Patriote François and Gazette universelle, the first as the best respecting colonial matters, and the second for European politics.—The moniteur will be sent by the way of Havre. It is the best for domestic affairs and is also considered with the journal logographique, as much the most accurate with respect to the debates of the assembly.
The most important decrees passed since my last are those for ordering the elections of the new legislature and concerning the colonies. You will see them in the journals. The deputies of the colonies have withdrawn themselves from the assembly and express much discontentment at the decree which gives the rights of citizenship in future to free mulattoes who have a sufficient property.—It is thought this assembly will fix the term of the meeting for the next at the end of August. If an alarming crisis takes place either from the non perception of taxes, or disorder of any kind, they may do it. Otherwise I do not think they will separate so soon. Notwithstanding appearances there is certainly a large majority who desire to remain as long as their places are tenable.
I think I may venture to assure you that the letters are no longer opened in the post-office of this country which you desire to know. The assembly have expressed themselves in such a manner on this subject as would certainly break ancient habits. Besides the administration is changed and no funds are allowed for that purpose. I beg you to continue to be persuaded of the sentiments of sincere attachment & perfect respect with which I have the honor to be Dear Sir Your most obedient & most humble servant,

W. Short


P.S. The length of this letter induces me to refer you to the newspapers for the general politics of Europe. Still I suppose it proper  to mention to you that it is probable peace will not be interrupted between England and Russia. The opposition which Mr. Pitt saw in the nation, induced him to make modifications which will as it is thought present the means of successful negotiation. In the mean time the truce between the Emperor and the Porte is near its expiration, and it is not known that steps are taken for prolonging it. If not this may change the scene. The Turks have had some success lately against the Russians which have revived their hopes and pretensions as to the status quo.

